[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: PLAINTIFF'SMOTION FOR TEMPORARY INJUNCTION (NO. 102.00)
The defendant, The Department of Public Health and Addiction Services, is enjoined from requiring the plaintiff, Bernard D. Raxlen, to produce his psychiatric records pertaining to Amy L. Jans. See Lieb v. Department of Health Services, 14 Conn. App. 552.
However, this court does not make any other orders pursuant to the plaintiff's Motion for Temporary Injunction (docket entry no. 102.00) as the plaintiff failed to produce as evidence the CT Page 11448 "Subpoena Duces Tecum" in question nor produce any other credible evidence bearing on patients other than Amy L. Jans.
JOHN W. MORAN, JUDGE